DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 05/08/17 are accepted.

Examiner’s Note Regarding 35 USC § 101
In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 33-42 qualify as eligible subject matter under 35 U.S.C. 101. 
Under step 2A, prong one, claim 33 recites an abstract idea, law of nature, or natural phenomenon. For example, the claim processes data using a smoothing filter and a Kalman filter, which are known mathematical constructs. Furthermore, claim 33 recites a specific mathematical equation in the form of “a resultant acceleration.”
However, under step 2A, prong two, claim 33 also recites additional elements that integrate the judicial exception into a practical application. For example, the claim discloses the following limitations:
a casing configured for being placed at a foot of the user
a power source received in the casing
an accelerometer received in the casing and electrically linked to the power source, wherein the accelerometer defines a X axis referring to a foot motion in a forward direction, a Y axis referring to a foot motion in a 
By specifying the location of the casing to be placed at a foot of the user; by specifying a power source received in the casing that is configured to be placed at a foot of the user; and by linking the real-time gathered acceleration data with the motion of the foot, the above limitations apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Allowable Subject Matter
With respect to independent claim 33, the following limitation(s) were not found, taught, or disclosed by the prior art. 
a processor arranged to duplicate the accelerating data from the accelerometer to form a first set of accelerating data processed via the smoothing filter and a second set of accelerating data processed via the Kalman filter, such that the processor generates step data representing a number of steps taken by the user in response to the accelerating data 
wherein the accelerating data from the accelerometer is processed through the Kalman filter to obtain activity data that produces estimates of current state variables so as to smooth a wave form of the activity data which is able to be analyzed by the processor to define an activity periodicity for distinguishing a motion posture of the user, wherein a value of the activity data is related to an intensity of an activity of the user such that different values of the activity data are related to activity of walking and running in response to a value of a resultant acceleration which is determined by (see claimed equation) (The claimed equation is known (see equation 4) of Bamberg et al (US PgPub 20090235739). However, the equation in the context of, “wherein the accelerating data from the accelerometer is processed through the Kalman filter to obtain activity data that produces estimates of current state variables so as to smooth a wave form of the activity data which is able to be analyzed by the processor to define an activity periodicity for distinguishing a motion posture of the user, wherein a value of the activity data is related to an 
In the limitation that states, a processor arranged to duplicate the accelerating data …” the claimed invention combines the use of a smoothing filter and a Kalman filter in the context of a pedometer for recording number of steps taken by a user and distinguishing foot motions of the user to differentiate the user movement of walking, jogging, and running.
There is prior art that teaches activity trackers that use both a smoothing filter and a Kalman filter. For example, Venkatraman et al (US PgPub 20140316305) discloses both Kalman filtering (figures 18 and 21; paragraphs 0085 and 0087) and smoothing filters (figures 22-23; paragraphs 0088-0089). However, Venkatraman et al does not teach duplicating the accelerating data from the accelerometer to form a first set of accelerating data processed via the smoothing filter and a second set of accelerating data processed via the Kalman filter, nor does Venkatraman et al teach processing through the smoothing filter and Kalman filter in a combined way with the same detail and in the same manner as represented by the claimed invention. Furthermore, the main embodiment of Venkatraman appears to teach a pedometer worn on a wrist (see figures 2A and 6A-6B), rather than a pedometer comprising a casing configured for being placed at a foot of the user and an accelerometer received in the casing and electrically linked to the power source. While elements of the claimed invention could be found in other pieces of art, the examiner, when considering the 
Another similar reference is Kazemi (US PgPub 20160334433). The abstract of Kazemi teaches both a first filter and a second filter. Kazemi teaches generating step data in a manner similar to the claimed smoothing filter (paragraph 0016 states, “The dominant frequency can be used to count the number of steps taken by the user.”). Kazemi also teaches using a Kalman filter (paragraph 0033) in a manner that can generate activity data (paragraph 0031 states, “In some implementations, the Kalman filter process noise parameters for motion activity classes are used to adapt or replace the process noise parameters in a Kalman filter … Accordingly, BW adapter 206 adapts the bandwidth of GNSS speed filter 208 whenever a pace change or new motion activity classification is detected.”). Furthermore, Kazemi states that the user can wear a digital pedometer on their shoe (paragraph 0045).
However, Kazemi does not teach duplicating the accelerating data from the accelerometer to form a first set of accelerating data processed via the smoothing filter and a second set of accelerating data processed via the Kalman filter. As seen in figure 4 of Kazemi, the step 402 (ESTIMATING STEP FREQUENCY USING FIRST FILTER) precedes step 404 (ESTIMATING GNSS SPEED USING SECOND FILTER). Unlike figure 9 of the applicant’s drawings, there is no duplication of the same acceleration data, which creates two parallel branches, one for the smoothing filter and one for the Kalman filter. Furthermore, Kazemi paragraph 0033 states, “In some implementations, the Kalman filter is implemented in GNSS speed filter 208 …” and figure 2 of Kazemi clearly shows that GNSS speed filter 208 is not receiving accelerating data that is 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hegde, Nagaraj; Bries, Matthew; and Sazonov, Edward – “A Comparative Review of Footwear-Based Wearable Systems”; Electronics 2016, 5, 48; doi:10.3390/electronics5030048; www.mdpi.com/journal/electronics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L.S.L/Examiner, Art Unit 2862                                                                                                                                                                                                        04/09/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862